Title: To Thomas Jefferson from George Washington, 9 March 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philada. March 9th. 1793.

The enclosed from Messrs. Johnson and Carroll have this instant come to hand. Along with them you will receive the letter (this day read) from Doctr. Stuart, that the sentiments of all three of the Commrs. may appear at one view.
I pray you, before Mr. Madison leaves town, to lay all three before him and the Attorney Genl.; and give me a written Memorandum of the measures which you, and they, shall think most advisable for me to pursue—provisionally, or otherwise, in this business.
You will all recollect the points that were touched upon to day; I shall not, therefore, repeat them. I am always Yours

Go: Washington

